Citation Nr: 0534759	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for lumbosacral strain.

2.	Entitlement to an initial rating higher than 10 percent 
for patellofemoral pain syndrome, right knee.  


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel









INTRODUCTION

The veteran had active military service from February 1996 to 
September 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from February and  May 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In the February 2002 rating decision, the RO 
granted service connection for lumbosacral strain, and 
assigned an initial        10 percent rating, effective from 
September 26, 2000; and granted service connection for 
patellofemoral pain syndrome, right knee, and assigned an 
initial    10 percent rating, also effective from September 
26, 2000.  

The veteran subsequently filed claims for an earlier 
effective date for the grant of service connection, and 
assignment of an initial 10 percent rating, for her service-
connected low back and right knee disabilities.  In a May 
2002 decision, the RO found that there was clear and 
unmistakable error (CUE) in its prior February 2002 
determination as to the effective date for the grant of 
service connection and initial disability rating for these 
conditions, and also provided a new effective date of 
September 22, 1999, under the provisions governing the 
assignment of effective dates.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.400(b)(2), (k) and (o) (2005).       

Since the most recent RO decision, the veteran has filed a 
timely appeal with regard to the initial assigned ratings for 
her lumbosacral strain and patellofemoral pain syndrome, 
right knee.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at others).  The 
case was later transferred to the RO in Pittsburgh, 
Pennsylvania.    





FINDINGS OF FACT

1.	The veteran has been provided with a comprehensive 
explanation of the evidence needed to substantiate the claims 
for higher initial ratings for lumbosacral strain and 
patellofemoral pain syndrome of the right knee, including 
whose responsibility - hers or VA's, it was to obtain 
supporting evidence, and all relevant evidence necessary for 
a fair disposition of these claims has been obtained.

2.	From the September 22, 1999 effective date of the grant of 
service connection up until September 26, 2003, the veteran's 
lumbosacral strain has not been characterized by muscle spasm 
on extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position; and range of motion in 
the lumbar spine area has been no worse than forward flexion 
to 90 degrees, with only about a         10 percent reduction 
in flexion due to flare-ups of pain, and extension to 30 
degrees with only discomfort.   

3.	Since September 26, 2003, there is no indication of any 
further loss of range of motion capacity of the thoracolumbar 
spine; of combined range of motion of the thoracolumbar spine 
that is less than 120 degrees; or of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

4.	Since the September 22, 1999 effective date of the grant 
of service connection, the veteran has been capable of right 
knee range of motion no worse than flexion to 140 degrees, 
with mild pain that started and ended at 140 degrees, as well 
as an approximate 10 percent reduction in flexion due to 
acute flare-ups of pain, and extension to 0 degrees.  







CONCLUSIONS OF LAW

1.	The criteria are not met for an initial rating higher than 
10 percent for lumbosacral strain.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5295   (as in effect prior to September 26, 2003), and 5237 
(since September 26, 2003).  

2.	The criteria are not met for an initial rating higher than 
10 percent for patellofemoral pain syndrome, right knee.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5260, and 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO has taken all appropriate steps to 
ensure that the content of the VCAA notice sent to the 
veteran is consistent with the above requirements.  In 
correspondence dated in February 2003 and June 2005, the RO 
has notified the veteran of the VCAA duties to notify and 
assist as they pertain to the evidentiary development of her 
claims.  In each instances, the veteran was informed as to 
the evidence needed to support her claim that was not of 
record at the time of the letter, the information and 
evidence VA would assist her in obtaining, and the 
information and evidence it was expected that she would 
provide.  The most recent June 2005 letter further explained 
to the veteran that the purpose of that letter was to comply 
with the holding in Quartuccio v. Principi, requiring that a 
claimant receive notification of the evidence VA would 
obtain, and that which he/she was expected to provide.  See 
16 Vet. App. at 186-87.  The June 2005 correspondence also 
requested that the veteran provide any evidence in her 
possession that pertained to her claim.  Hence, the fourth 
and final "element" of comprehensive notice has been met in 
this instance as well.     

Additionally, the February 2003 statement of the case (SOC), 
and August 2003 and January 2004 supplemental SOCs (SSOCs) 
explained what evidence would be necessary to substantiate 
each of the veteran's claims.  These documents included 
citation to the applicable rating criteria for evaluating 
each of the claims on appeal, to particularly include, with 
regard to the claim for a higher rating for lumbosacral 
strain, both the former and revised versions of the rating 
criteria.  The February 2003 SOC also included citation to 38 
C.F.R. § 3.159, the regulation that sets forth the procedures 
by which VA will assist a veteran in the development of a 
claim for compensation benefits.

Accordingly, based upon the information set forth in the 
above letters, the veteran has been provided satisfactory 
VCAA notice in accordance with 38 U.S.C.A.          § 
5103(a), 38 C.F.R. § 3.159(b)(1) and Pelegrini II.  

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

Here, the veteran received the above February 2003 and June 
2005 notice letters after the February 2002 rating decision 
that granted service connection for each of the disabilities 
in question, and May 2002 decision that revised the effective 
date of the award of service connection (and 10 percent 
initial rating) for these conditions   --  the rating 
decisions that when considered collectively, represent the 
RO's initial adjudication of the matters that are presently 
on appeal.  This was not in accordance with the sequence of 
events outlined in Pelegrini II with respect to what will 
constitute timely VCAA notice.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R.             § 3.159(b)(1).  However, 
following the issuance of the above-referenced February 2003 
correspondence, the veteran had ample opportunity to respond 
with supporting evidence and/or argument prior to the RO's 
issuance of the August 2003 and January 2004 SSOCs.  And she 
had a sufficient time period in which to respond to the June 
2005 VCAA letter prior to when the claims file was 
transferred to the Board in November 2005.  She has since 
submitted a November 2005 personal statement, and has not 
provided any other lay statements or additional medical 
evidence.   

For these reasons, the Board finds that regardless of the 
timing of the VCAA notice letters in this case, the veteran 
has been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the record reflects that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of her claims.  In this respect, 
the RO has arranged for her to undergo VA examination in 
connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  She has also submitted 
various personal statements.  While the veteran in 
correspondence dated in October 2003 requested a Travel Board 
hearing before a Veterans Law Judge (VLJ), and later changed 
this to a request for a videoconference hearing, in November 
2005 she withdrew her hearing request, and indicated that she 
wished to have her appeal considered based upon the evidence 
of record. 38 C.F.R. §§ 20.700(a), 20.704(e).  There is no 
also indication that there is any additional relevant 
evidence that the RO has not yet obtained in connection with 
the veteran's claims.   

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Factual Background

In September 1999, the veteran filed her initial claims for 
service connection for a back condition and a right knee 
condition.

On VA examination of the joints in October 2000, the veteran 
reported that she had suffered from a back problem since 
1996.  The veteran stated that she experienced back pain due 
to repeated lifting and moving of objects, and that the pain 
often bothered her while sitting and also occasionally while 
standing.  In reference to her right knee pain, she 
complained of intermittent pain, which became worse when 
running or walking downhill.  

On physical examination, range of motion testing of the lower 
back revealed forward flexion to 100 degrees; extension to 30 
degrees; right and left lateral flexion to 40 degrees; and 
right and left lateral rotation to 40 degrees.  The veteran 
had a normal straight leg raise to 90 degrees bilaterally.  
She was capable of a normal duck-walk.  Palpation of her back 
showed that there was some mild bilateral paraspinous 
tenderness.  She walked well on her heels and toes.  A 
neurological evaluation was normal.  A report of an x-ray of 
the low back noted borderline scoliosis convexity to the 
left, with no degenerative disc disease or spondylolysis; and 
mild sclerosis of both sacroiliac joints.  Examination of the 
right knee indicated that the veteran was capable of flexion 
to 140 degrees, and extension to 0 degrees.  She had an 
intact medial and lateral collateral ligament.  She had a 
negative McMurray, negative Lachman, and negative anterior 
drawer.  She also demonstrated 2/4 crepitus, and normal deep 
tendon reflexes times eight throughout.  Neurologic 
evaluation showed a normal Babinski, Hoffman and Romberg, and 
normal deep tendon reflexes times eight throughout.  An x-ray 
of the right knee showed moderate narrowing of the 
patellofemoral compartment, and a right knee otherwise within 
normal limits.  The examiner provided a clinical impression 
of lumbosacral strain/sprain, with discomfort from repeated 
lifting or prolonged sitting or doing sit-ups; and of 
patellofemoral disease, right knee, with some discomfort 
walking upstairs and downstairs.   

In its February 2002 rating decision, the RO granted service 
connection for lumbosacral strain, and assigned an initial 10 
percent rating, effective from September 26, 2000; and 
granted service connection for patellofemoral pain syndrome, 
right knee, and assigned an initial 10 percent rating, also 
effective from September 26, 2000.  

In a May 2002 rating decision, the RO found that there was 
CUE in its prior February 2002 decision with respect to the 
assigned effective dates for the grant of service connection 
(and initial 10 percent rating) for these conditions.  The RO 
then provided a new effective date of September 22, 1999.  

The report of a May 2003 VA general medical examination 
includes a notation from the examiner that he had reviewed 
the veteran's claims file.  The veteran complained of lower 
back pain that was constant, and moderate to severe, with 
severe flare-ups usually once per month.  She noted that 
during flare-ups she would have a sensation of locking up in 
her back and that when this occurred she had increased 
stiffness and lack of endurance, although no radiation to any 
part of her body.  Activities that made the pain worse were 
prolonged walking and exercise.  The veteran also reported 
having right knee pain that was constant, and mild to 
moderate, with flare-ups at least every two weeks with severe 
pain usually lasting all day long.  She had noticed some 
slight swelling to the knee, but no stiffness or redness to 
the joint.  She complained of increased fatigue and lack of 
endurance.  She stated that her right knee was unstable 
because she experienced some "give-outs" on the knee at 
least every three weeks.  She denied any locking.  Activities 
that made her right knee pain worse were squatting, kneeling, 
and traversing stairs.   

Physical examination revealed that there was only mild 
tenderness to deep palpation in the lumbosacral spine area.  
With respect to the lower back, the veteran was capable of 
forward flexion to 90 degrees, with mild pain that started 
around 80 degrees and ended at 90 degrees; extension 
backwards to 30 degrees with only discomfort felt at this 
movement; lateral flexion, both right and left, to 30 degrees 
with no pain and discomfort felt; and rotation to 35 degrees 
with only discomfort felt with this movement.  The examiner 
estimated that during acute flare-ups of the veteran's back 
pain that there was only about a 10 percent reduction of her 
flexion  -- he could not provide exact degrees.  The straight 
leg test bilaterally was negative.  There was no gait 
abnormality.  It was noted that recent x-rays of the 
lumbosacral spine were normal.  

On examination of the right knee, there was very mild 
swelling noticed on the upper aspect of her knee.  There was 
mild pain to deep palpation on lateral motion of the patella.  
She demonstrated right knee flexion to 140 degrees with mild 
pain that started and ended at 140 degrees, and extension to 
0 degrees with no pain or discomfort felt.  The examiner 
estimated that during acute flare-ups of her knee pain, there 
was only about 10 percent reduction in flexion.  He stated 
that he could not give exact degrees of flexion.  Also noted 
was that the lateral collateral ligament examination was 
positive with mild external deviation of the knee.  The 
drawer sign was positive too with mild anterior displacement 
of the knee, and there was mild tenderness to deep palpation 
in the medical aspect of this joint.  On repetitive motion 
there were no signs of decrease on the flexion of the knee, 
and no signs of fatigability.  Recent x-rays of both knees 
were normal.  

The examiner diagnosed chronic back strain, and symptomatic 
mild chondromalacia of the right knee.       

In her November 2005 statement, the veteran complained of 
continued pain and discomfort in both the lower back region 
and the right knee, which required her to take pain 
medication.  She stated that she had difficulty with everyday 
life tasks such as lifting moderately heavy objects and 
taking care of her children.  

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

The RO initially evaluated the veteran's lumbosacral strain 
as 10 percent disabling at the time of effective date of the 
grant of service connection, under 38 C.F.R.        § 4.71a, 
Diagnostic Code (DC) 5295, for lumbosacral strain.  Effective 
September 26, 2003, VA revised the criteria for rating 
musculoskeletal disabilities affecting the spine.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003), codified at 38 C.F.R. § 
4.71a, DC 5243 (2005).  

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7- 2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC   3-2000 (Apr. 10, 
2000) (revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date).  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.

Under DC 5295 (prior to September 26, 2003), a 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for muscle spasm on extreme forward bending with 
loss of lateral spine motion.  When lumbosacral strain is 
severe with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a maximum 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.  

The veteran's low back disability may also be evaluated 
during the time period prior to September 26, 2003, under DC 
5292, for limitation of motion of the lumbar spine.  Under 
this code, a 10 percent rating is warranted for slight 
limitation of motion.  A 20 percent rating is assigned for 
moderate limitation of motion.  Severe limitation of motion 
corresponds to the assignment of a 40 percent rating.              
38 C.F.R. § 4.71a.    

Following the September 26, 2003 regulatory change, the 
diagnostic code that corresponded to lumbosacral strain under 
the VA rating schedule was renumbered from 5295 to 5237.  
Under the revised rating criteria for musculoskeletal 
disabilities involving the spine, lumbosacral strain is to be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.    

The general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2005).

Regarding the veteran's service-connected patellofemoral pain 
syndrome of the right knee, the RO has assigned an initial 10 
percent evaluation for this disability, pursuant to 38 C.F.R. 
§ 4.71, DC 5010, for traumatic arthritis.  DC 5010 provides 
that arthritis due to trauma, substantiated by X-ray 
findings, will be rated under DC 5003 as degenerative 
arthritis (hypertrophic or osteoarthritis).  And DC 5003, in 
turn, indicates that degenerative arthritis will be rated on 
the basis of limitation of motion of the joint involved.  In 
this case, the relevant joint is the right knee, and DCs 5260 
and 5261 for flexion and extension, respectively, determine 
the extent of limitation of motion in these directions.

DC 5003 also indicates that, when the limitation of motion 
is noncompensable, a 10 percent rating is warranted 
nonetheless for each major joint or group of minor joints 
affected by limitation of motion.  But this rating is to be 
combined, not added, under this diagnostic code.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or 
more major joints or minor joint groups, a 10 percent rating 
is assigned.  A 20 percent rating is also assigned where the 
above is present, but with occasional incapacitating 
exacerbations.

In this instance, the RO has assigned an initial 10 percent 
rating for patellofemoral pain syndrome, right knee, under 
the provisions of DC 5003 for limitation of motion that 
would be noncompensable under the appropriate diagnostic 
codes.  Those specific diagnostic codes that pertain to 
limitation of motion of the knee, and which provide for a 
potentially higher rating in this case, are set forth below.

According to DC 5260, a noncompensable (i.e., 0 percent) 
rating is assigned when flexion is limited to 60 degrees.  A 
10 percent rating requires flexion limited to 45 degrees, a 
20 percent rating requires flexion limited to 30 degrees, 
and a 30 percent rating is warranted for flexion limited to 
15 degrees.

Under DC 5261, a noncompensable evaluation is warranted when 
extension is limited to 5 degrees.  Limitation of extension 
is evaluated as 10 percent disabling when it is limited to 
10 degrees; as 20 percent disabling when it is limited to 
15 degrees; as 30 percent disabling when it is limited to 20 
degrees; as 40 percent disabling when it is limited to 30 
degrees; and as 50 percent disabling when it is limited to 
45 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion 
(a retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 
38 C.F.R. § 4.14, regardless of whether the limited motions 
are from the same or different causes.

Where there is other impairment of the knee, involving 
recurrent subluxation or lateral instability, a 10 percent 
evaluation may be assigned where the resulting 
disability is slight.  A 20 percent evaluation will be 
assigned for moderate disability, and 30 percent for severe 
disability.  38 C.F.R. § 4.71a, DC 5257.
VA's Office of General Counsel has determined a claimant may 
receive separate disability ratings for arthritis and 
instability of the knee, under Diagnostic Codes 5003 and 
instability, respectively.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  See, too, Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In order for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DC 5260 or DC 5261 need not be compensable, 
but must at least meet the criteria for a zero-percent 
rating.  VAOPGPREC 9-98 (August 14, 1998).  A separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under                38 C.F.R. § 4.59.  Id.
 
When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Legal Analysis

A.	Lumbosacral Strain

The Board has considered the medical evidence of record in 
light of the applicable rating criteria, to include both 
former and revised criteria where appropriate, and finds that 
no higher rating than 10 percent is warranted for lumbosacral 
strain since the effective date of the grant of service 
connection.  In reaching this determination, the Board has 
applied only the former rating criteria for evaluating 
musculoskeletal disabilities of the spine for the time period 
prior to September 26, 2003, and both the former and revised 
criteria since September 2003, as the former criteria may 
still be applied following the effective date of the new 
criteria.     

With regard to the period from the September 22, 1999 
effective date of the grant of service connection up until 
the September 26, 2003 regulatory revision, the evidence does 
not indicate that any higher rating is warranted than the 
currently assigned 10 percent evaluation.  This 10 percent 
rating has been assigned under the former rating criteria, in 
particular, in accordance with DC 5295, for lumbosacral 
strain with characteristic pain on motion.  38 C.F.R. § 
4.71a.  The next higher evaluation of 20 percent under DC 
5295 requires evidence of muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  See id.  

Here, however, the evidence of record does not establish 
lumbosacral strain to the degree of severity that is 
demonstrative of a 20 percent rating.  The report of an 
October 2000 VA examination of the joints does not reflect 
any muscle spasm on forward flexion, or for that matter 
extensive loss of lateral spine motion in a standing position 
-- range of motion testing revealed right and left lateral 
flexion to 40 degrees, and right and left lateral rotation to 
40 degrees.  Palpation of the lower back showed only some 
mild bilateral paraspinous tenderness, and a neurologic 
examination was normal.  The veteran walked with no apparent 
difficulty.  Likewise, on examination again in May 2003, the 
veteran had almost complete forward flexion, with no 
indication of muscle spasm.  Lateral flexion, both right and 
left was to 30 degrees with no pain and discomfort felt; and 
lateral rotation was to 35 degrees with only discomfort.  In 
addition to the foregoing concerning a 20 percent rating 
under DC 5295, the veteran has not met any of the criteria 
for the maximum available 40 percent rating under this 
diagnostic code, for severe lumbosacral strain, with one or 
more of the following symptoms -- listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space.  Hence, a higher rating is not available under 
DC 5295.

Prior to September 2003, DC 5292, for limitation of the 
lumbar spine, may be considered as an alternative diagnostic 
code for evaluating the veteran's low back disability, but 
this criteria also does not support any higher rating.  A 20 
percent rating is assignable under this diagnostic code where 
there is moderate limitation of motion of the lumbar spine.  
In this case, on examination in October 2000 the veteran had 
forward flexion to 100 degrees, and extension to 30 degrees, 
findings which indicate an essentially normal range of 
motion.  And when evaluated again in May 2003, she was 
capable of forward flexion to 90 degrees, with mild pain that 
started around 80 degrees and ended at 90 degrees, and 
extension backwards to     30 degrees with only discomfort.  
The examiner did not quantify the exact degree of additional 
loss of motion due to flare-ups of pain, but estimated that 
this caused only about a 10 percent reduction in flexion.  
Given that the extent of motion shown was to about 80 degrees 
flexion and 30 degrees extension even with consideration of 
the effect of functional loss due to pain and other factors 
(as required under DeLuca, 8 Vet. App. at 204-7, and 38 
C.F.R. §§ 4.40, 4.45), the May 2003 examination results as 
well do not establish more than slight limitation of motion 
of the lumbar spine.  Accordingly, the assigned 10 percent 
rating appears to reflect the appropriate evaluation for the 
veteran's lumbosacral strain up until the date of the 
September 26, 2003 change to the applicable rating criteria.           

Moreover, since September 26, 2003, the objective findings of 
record regarding the veteran's low back disability do not 
correspond to a higher rating under either the former, or 
revised criteria.  The medical evidence for evaluation 
purposes during this timeframe consists of the report of the 
May 2003 VA examination, which is sufficiently recent to 
provide an accurate portrayal of the severity of the 
veteran's disability.  There is also no evidence that has 
been received since this examination that shows an increase 
in severity of this condition.  See 38 C.F.R. § 3.327 
(discussing circumstances in which further examination may be 
warranted, such as where the evidence indicates there has 
been a material change in a disability or that the current 
rating may be incorrect).  See also Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  With respect to the former 
criteria, as previously mentioned, the May 2003 examination 
results do not provide a basis for an increase in rating.  
The next issue for consideration is whether under the revised 
criteria there is support for the higher rating sought on 
appeal.

As for the revised criteria, the General Rating Formula for 
Disease and Injuries of the Spine provides that the next 
higher evaluation of 20 percent may be assigned where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  In 
this instance, on examination in May 2003, the veteran 
demonstrated forward flexion to 90 degrees, and flexion was 
limited to no more than approximately 80 degrees as the 
result of functional loss due to pain and other factors, even 
after consideration of DeLuca and sections 4.40 and 4.45 -- 
so a higher rating clearly is not warranted based upon the 
first portion of the criteria for a 20 percent rating.  
Pertinent to the remainder of the above criteria, the 
veteran's condition is not manifested by limitation of motion 
of the cervical spine.  And the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees; the 
combined total range of motion, based upon the examination 
results is 240 (when determined in light of the evaluation 
procedure provided in note 2 to the general rating formula 
for spinal disorders).  Finally, there is no indication that 
the veteran has muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, a 
rating in excess of 10 percent is not available since 
September 26, 2003.

It is also noted that during the entire time period under 
consideration, from September 1999 until the present, there 
is no indication of any disability involving, or comparable 
to, ankylosis of the lumbosacral spine, which would otherwise 
correspond to a higher evaluation under the former criteria 
(DCs 5286, and 5289), or the revised criteria (General Rating 
Formula for Disease and Injuries of the Spine).  See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 
3 Vet. App. 259 (1992), (both indicating that ankylosis is 
complete immobility of the joint (here, in the spine) in a 
fixed position, either favorable or unfavorable).     

For these reasons, there is no basis for assignment of a 
schedular rating higher than 10 percent for lumbosacral 
strain, since the effective date of the grant of service 
connection.  

B.	Right Knee Disability

The evidence of record as to the veteran's service-connected 
right knee patellofemoral pain syndrome does not establish 
entitlement to an initial rating in excess of 10 percent.  
The current 10 percent evaluation in effect for the veteran's 
right knee patellofemoral pain syndrome, reflects the maximum 
assignable evaluation under 38 C.F.R. § 4.71a, DC 5003 for 
degenerative arthritis, rated on the basis of a single major 
joint group affected by limitation of motion.  The potential 
for any higher rating on the basis of limitation of motion 
must be determined based on application of either DC 5260, 
for limitation of leg flexion, or DC 5261, for limitation of 
extension.       

The pertinent findings as to limitation of the right knee do 
not provide objective support for an increase in rating.  The 
next higher disability rating of 20 percent would require, 
under DC 5260, limitation of leg flexion to at least 30 
degrees; or under DC 5261, limitation of leg extension to at 
least 15 degrees.  The report of the October 2000 VA 
examination indicates that the veteran demonstrated right 
knee flexion to 140 degrees, and extension to 0 degrees.  
Such results are reflective of a full range of motion.  See 
38 C.F.R. § 4.71a, Plate II (setting forth the parameters of 
complete knee range of motion, based on degrees of flexion 
and extension).  On examination again in May 2003, the 
veteran was again capable of flexion to 140 degrees (with 
mild pain that started and ended at 140 degrees), and 
extension to 0 degrees.  These numerical findings in and of 
themselves do not show limitation of motion that would 
correspond to a 20 percent rating.  

There is also no basis for a higher evaluation due to limited 
motion upon consideration as to whether there is any 
functional loss due to factors such as pain, weakness, 
incoordination, and repetitive use, in accordance with DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 
4.40, 4.45.  In this regard, the October 2000 VA examiner did 
not provide specific findings as to any restriction upon 
range of motion resulting from functional loss.  The veteran 
at that time complained of intermittent pain in the knee that 
became worse on walking at length, and thus it is possible 
that there was some measurable effect of functional loss on 
range of motion, but that said, in light of the full range of 
motion noted on clinical evaluation with no apparent 
complaints, such functional loss appears to be at best 
minimal.  In any event, the next examination report of 
record, dated nearly three years later, reflects some degree 
of functional loss, although clearly not to the extent that 
it would merit the next higher disability rating.  The May 
2003 examiner indicated that flexion was to 140 degrees, with 
mild pain that started and ended at 140 degrees, and that 
during acute flare-ups the veteran experienced about a 10 
percent reduction in flexion; there was no pain or discomfort 
on extension.  Also noted was the absence of any loss of 
motion with repetitive motion, or as the result of 
fatigability.  No higher rating may be assigned in 
conjunction with the factors set forth in DeLuca, 8 Vet. App. 
at 204-7.  And since the range of motion findings identified 
above do not correspond to even a compensable evaluation 
under either      DC 5260 or 5261, by implication the veteran 
cannot receive separate compensable ratings for knee flexion 
and extension, pursuant to VAOGPREC 9-2004.    

As a final matter, the Board observes that while under 
VAOPGCPREC 23-97 in the appropriate circumstances a veteran 
may receive separate disability ratings for a knee disability 
on the basis of arthritis (DC 5003), and subluxation and/or 
lateral instability (DC 5257), this is not warranted in the 
instant case.  Here, the May 2003 examiner has noted that a 
lateral collateral ligament examination was positive, with 
mild external deviation of the knee, amongst various other 
signs of instability in the right knee.  However, the veteran 
has not met the requirements for at least a zero-percent 
rating under either DCs 5260 or 5261 (i.e., flexion limited 
to 60 degrees; and extension limited to 5 degrees).  See 
VAOPGPREC 9-98 (August 14, 1998).  Given the full range of 
motion noted in the right knee (0 to 140 degrees), and 
additional findings of loss of 10 percent of flexion due to 
pain, but no corresponding loss of extension, the veteran 
does not meet the criteria for at least a zero-percent rating 
under DCs 5260 or 5261 even when painful motion is taken into 
account.  See 38 C.F.R. § 4.59.  Hence, there is no basis for 
separate ratings for arthritis and instability/subluxation.            

C.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that either her service-connected 
lumbosacral strain or right patellofemoral pain syndrome have 
has caused her marked interference with employment, meaning 
above and beyond that contemplated by her current schedular 
rating, or necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular scheduler standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

In light of the above, the Board concludes that the claims 
for initial ratings higher than 10 percent for lumbosacral 
strain, and for right knee patellofemoral pain syndrome, must 
be denied.  Furthermore, the veteran cannot receive a 
"staged rating" under Fenderson for these disabilities, 
inasmuch as neither condition has become substantially more 
pronounced in severity since the effective date of the grant 
of service connection.  The preponderance of the evidence is 
against her claims for a higher initial rating, so the 
benefit-of-the-doubt rule does not apply.    38 C.F.R. § 4.3; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

An initial rating higher than 10 percent for lumbosacral 
strain is denied.

An initial rating higher than 10 percent for patellofemoral 
pain syndrome, right knee, is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


